DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil S. Bartfeld (39,901) on July 20, 2021.
The application has been amended as follows: 
Amend Claim 1 as recited below and cancel Claims 25-28.
Claim 1: A polyolefin micro-porous film, comprising: 
a polypropylene resin and a polyethylene resin, 

a meltdown temperature of the polyolefin micro-porous film is 195°C to 230°C, 
a zeroshear viscosity of the polypropylene resin under a condition of 200°C is 13,000 to 20,000 Pa-s,
the melting point of the polyethylene resin is in a range of 125°C to 140°C, the weight- average molecular weight of the polyethylene resin is in a range of 220,000 to 400.000, and the molecular weight distribution is in a range of 6 to 15,
a surface opening ratio is in the range of 10% to less than 25%, 
and a porosity is in the range of 30% to 70%.
The Examiner notes that Claims 25-28 have been canceled because they are dependent on canceled Claims 20 and 23-24.
Election/Restrictions
Claim 1 is allowable. The restriction requirement set forth in the Office Action dated June 30, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-III and VIII is withdrawn.  Claims 8-10 and 29, directed to Groups II-III and VIII are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed July 5, 2021 with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
Reasons for Allowance
Claims 1-3, 7-10, 29, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a polyolefin micro-porous film, comprising: 
a polypropylene resin and a polyethylene resin, 
wherein the polyolefin micro-porous film has a laminated structure in which an intermediate layer is formed of the polyethylene resin and a surface layer is formed of the polypropylene resin, 
a meltdown temperature of the polyolefin micro-porous film is 195°C to 230°C, 
a zeroshear viscosity of the polypropylene resin under a condition of 200°C is 13,000 to 20,000 Pa-s,

a surface opening ratio is in the range of 10% to less than 25%, and 
a porosity is in the range of 30% to 70%.  
The closest prior art is considered to be Masako (JP 2010-265414 as provided on the IDS dated 08/07/2018, see also EPO machine generated English translation provided with the Office Action dated 07/23/2020) in view of Yu (US Patent No. 5,691,077), Jun et al. (KR 2008-0020742, see also EPO machine generated English translation provided with the Office Action dated 07/23/2020) and Takita et al. (US Patent No. 5,922,492).
Regarding Claim 1, modified Masako discloses substantially all of the limitations as set forth in the prior Office Action dated February 12, 2021.
	Modified Masako further discloses wherein the polyolefin micro-porous film comprises a porosity of 51% (Table 1, Example 5 of Masako), which falls within and therefore reads on the instantly claimed range of 30% to 70%.
Modified Masako further discloses wherein the polyolefin micro-porous film achieves a high film rupture temperature (i.e. meltdown temperature) and is excellent in film rupture resistance ([0009] of Masako).
However, modified Masako remains silent regarding the surface opening ratio of the polyolefin micro-porous film and consequently modified Masako does not disclose wherein the surface opening ratio is in the range of 10% to less 25%.

Specifically, Takita teaches wherein the polyolefin micro-porous film has a surface opening ratio in the range of 30% to 70% (C6, L8-15) in order to reduce contact area between the polyolefin micro-porous film and the surface of electrodes (C2, L54-58), wherein such falls outside the instantly claimed range of 10% to less than 25%.
The Examiner notes that the instant specification discloses wherein in the polyolefin micro-porous film of the claimed invention, the surface opening ratio can be lowered as compared with the prior art while maintaining the same porosity as before ([0025]).
Specifically, the instant specification discloses wherein a pore in the polyolefin micro-porous film has a substantially cylindrical shape in which the diameter gradually decreases from the center in the thickness direction toward the front surface and the back surface.  Accordingly, the surface opening ratio is smaller than the porosity ([0066]).
The Examiner further notes that the instant specification discloses that when the porosity is 40% or more and the surface opening ratio is 10% or more, the polyolefin micro-porous film can sufficiently hold the electrolyte when it is used as a separator of a power-storage device ([0066]). In addition, when the porosity is 70% or less and the surface opening ratio is 30% or less, the polyolefin micro-porous film can effectively prevent a short circuit via a separator when used as a separator of a power-storage device ([0066]).
It would not have been obvious to one of ordinary skill in the art to form the polyolefin micro-porous film of modified Masako to have a surface opening ratio in the range of 10% to 
	In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “a surface opening ratio is in the range of 10% to less than 25%” in combination with all of the other claim limitations taken as a whole.
Claims 2-3, 7-10, 29, and 31 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Additional art made of record that is considered to be pertinent to the Applicant’s disclosure include:
Nakadate et al. (US PGPub 2017/0317329, which has a foreign priority date of 11/05/2014) teaches a polyolefin micro-porous film (Abstract, [0020]-[0023]) that has both good heat resistance and good mechanical strength over time (Abstract).
Specifically, Nakadate teaches wherein the polyolefin micro-porous film has a surface opening ratio preferably in the range of 25% to 55%, and more preferably in the range of 30% to 50% in order to achieve good mechanical strength and good ion permeability ([0046]), wherein such falls outside the instantly claimed range of 10% to less than 25%.
As discussed above, the Examiner notes that the instant specification discloses wherein the polyolefin micro-porous film of the claimed invention has a surface opening ratio preferably greater than 10% and less than 25% in order to sufficiently hold the electrolyte and effectively prevent a short circuit when it is used as a separator of a power-storage device ([0066]).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        July 20, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
July 21, 2021